DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicant amended claim 43 to address 112 issues.  However, as discussed in the 112 section below, further correction is necessary.  
Applicant argues that the combination in view of Aida et al. (US PGPub 2008/0068845 A1) would not have been obvious because Aida et al. allegedly only uses the second glass member 28 so that higher pressing temperature and pressures can be used during hot pressing.
 However, Aida et al. also teaches the benefits of the second glass member to also be in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints, such as humidity resistance, acid resistance, alkali resistance (Paragraph 85), ease of forming the optical surface 28a (Paragraph 110) as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  Furthermore, Aida et al. teaches using substantially the same lid member 7 in different embodiments with either a flat second member 8 (Fig. 1), a simple lens second member 28 (Fig. 7) or a Fresnel lens second member 38 (Fig. 8), which would allow for a single common type of device to be formed with the first glass member and then different final devices formed only by changing the second glass member, allowing for a streamlined process for forming a system of different devices.  Furthermore, as seen in Suehiro et al. (US PGPub 2006/0049421 A1), the rectangular shape (similar to forming the first glass member of Aida et al. first) is the easiest to mass produce. (Paragraph 199)
Furthermore, an alternative rejection in view of Suehiro et al. (US PGPub 2006/0049421 A1) is also included. 
Applicant reiterates the same arguments with respect to claim 33-44.  These are not persuasive for the same reasons discussed above.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 8/2/2022 have been considered.

	
	
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 43 recites “wherein the headlight module of each of the one or more white light source modules has a form factor smaller than 1 cm.”  As discussed in the 112(b) rejection below, it appears that the white light source module is a separate module from the headlight module.  Insofar, as the claim is requiring the headlight module to be a part of the white light source module, this is not disclosed by the original specification, as they are separate modules.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “wherein the headlight module of each of the one or more white light source modules has a form factor smaller than 1 cm.”  However, based on parent claim 3, and Applicant’s Fig. 34, it appears that the headlight module 3420 and the white light source module 3410 are separate modules.  That is, the headlight module 3420 is not part of the light source module 3410 as recited in claim 43.
It is unclear if the limitation was left in by oversight OR if Applicant is trying to claim an undescribed embodiment that has the headlight module as part of the white light source module.  
For the purposes of examination  claim 43 will be examined as though the limitation recited that “the headlight module has a form factor smaller than 1 cm.”

	The amendments filed 8/2/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.


		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 18, 22, 33-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051884 A1) in view of Rousseau et al. (US PGPub 2016/0131334 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Suehiro et al. (US PGPub 2006/0049421 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Bennett et al. (US PGPub 2014/0247619 A1) or alternatively in further view of Aida et al. (US PGPub 2008/0068845 A1) Seidenfaden et al. (US PGPub 2018/0026421 A1) and English et al. (US PGPub 2003/0063476 A1) and Hikmet et al. (US PGPub 2012/0170602 A1) and Li et al. (US PGPub 2014/0268815 A1).
As to claim 1, Raring et al. discloses (Figs. 32a and corresponding parts of Figs. 25a and 31b) a laser-based fiber-coupled white light system comprising: a package having a transparent lid member 504 (Paragraph 367) for emitting a white light emission, the package comprising: a laser device (See Fig. 31b #503 for corresponding structure, Paragraphs 362, 367) comprising a gallium and nitrogen containing material (Fig. 25a #402 Paragraph 317) and configured as an excitation source, the laser device comprising an output facet configured to output a beam of laser electromagnetic radiation with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a phosphor member 502 configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259)  and disposed to allow the beam of the laser electromagnetic radiation being directly coupled to a primary surface of the phosphor member 502; an oblique angle (Fig. 32a) of incidence configured between the beam of the laser electromagnetic radiation emitted from the laser device and the primary surface of the phosphor member 502, the beam of the laser electromagnetic radiation forming a spot greater than 5 micrometers on the primary surface of the phosphor member (Paragraphs 135 and 274, less than 50 or 100 microns), the phosphor member 502 configured to convert (Paragraph 260) at least a fraction of the beam of the laser electromagnetic radiation with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 259); a reflection mode (Paragraph 367) characterizing the phosphor member 502 with a white light emission (Paragraph 259 and 367) being generated from at least an interaction between a portion of the beam of the laser electromagnetic radiation with the phosphor emission emitted from the primary surface (Paragraph 259), the white light emission comprising of a mixture of wavelengths characterized by at least the second wavelength from the phosphor member (Paragraph 259); a support member 501 configured to support the laser device 503 and/or the phosphor member 502, an optical member (Paragraph 367 lens included directly in cap member 504) configured to receive the white light emission passing through the transparent lid 504 of the phosphor member 502.

    PNG
    media_image1.png
    391
    476
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    378
    487
    media_image2.png
    Greyscale
Raring et al.

    PNG
    media_image3.png
    387
    493
    media_image3.png
    Greyscale
Raring et al.
Raring et al. discloses lens element (Paragraph 367 lens included directly in cap member 504 to shape direct or collimate the white light) and generally using an optical fiber (Paragraphs 357 and 499), but is silent as to Applicant’s fiber optical member to focus the light to the optical fiber.
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to input light from fluorescing element 2A (Paragraph 30) to fiber end 8B (Paragraph 23).

    PNG
    media_image4.png
    519
    497
    media_image4.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.
It is noted that the lenses 3, 7 of Rousseau et al. are two elements. 
However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.

    PNG
    media_image5.png
    668
    341
    media_image5.png
    Greyscale
Yatsuda et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be obvious to one having ordinary skill in the art at the time of the invention to make the single focusing lens in the element 504 of Raring et al. since the selection from among known suitable locations for a lens for its known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367) such as glass (Paragraph 367) and included lens member (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Suehiro et al. teaches (Fig. 5) the lens 9, 9A being mounted on transparent lid member 7 (Paragraph 74) in order to allow for forming the light emitting device 1 in rectangular shape (Paragraph 199) that is the easiest form to mass produce and subsequently forming the lens 9, 9A to form at lower cost than using only glass material 6 in the shape of a lens.  (Paragraph 199)  Furthermore, Suehiro et al. teaches related embodiments where no lens shape is used (Fig. 3A) and where a different optical shape is used (Paragraph 200).

    PNG
    media_image6.png
    309
    461
    media_image6.png
    Greyscale
Suehiro et al.

    PNG
    media_image7.png
    374
    551
    media_image7.png
    Greyscale
Suehiro et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lid with an attached lens member in order to allow for mass producing at lower cost than using only the glass material in the shape of the lens, a s taught by Suehiro et al.  Furthermore, since the substantially same device with transparent lid member is taught to be used in a variety of embodiments, including no lens, lens and different shaped optics, one having ordinary skill in the art would also find it obvious to use the low cast transparent lid member product (as opposed to individually forming the desired shape on a single transparent lid) as its use allows for a variety of different products based on individual user requirements with only the change of a small element, namely the inclusion/exclusion and shape of the lens optic member.
Alternatively, should it be found that it is not obvious to modify the device in view of Suehiro et al., Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints, such as humidity resistance, acid resistance, alkali resistance (Paragraph 85), ease of forming the optical surface 28a (Paragraph 110) as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  Furthermore, Aida et al. teaches using substantially the same lid member 7 in different embodiments with either a flat second member 8 (Fig. 1), a simple lens second member 28 (Fig. 7) or a Fresnel lens second member 38 (Fig. 8).

    PNG
    media_image8.png
    283
    463
    media_image8.png
    Greyscale
Aida et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to be used in common with embodiments that do not use a lens or element (such as depicted by Raring et al. Fig. 32a or Aida et al. Fig. 1) or using a different type of lens (such as depicted by Aida et al. Fig. 8).  Furthermore, since the rectangular shape is the easiest and lowest cost to mass produce, as previously discussed with respect to Suehiro et al. (Paragraph 199), it would be further obvious to include the transparent lid member in the rectangular shape as seen in Aida et al. with a subsequent lens shape in order for allow for easier and lower cost manufacturing process, as taught by Suehiro et al.
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-known in the art and it is well-known that a planoconvex lens can also serve as a focusing lens.
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).

    PNG
    media_image9.png
    321
    442
    media_image9.png
    Greyscale
Seidenfaden et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90), but Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al., or alternatively in further view of Aida et al. and Seidenfaden is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image10.png
    297
    480
    media_image10.png
    Greyscale
Nakazato et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al., and Nakazato et al., or alternatively in further view of Aida et al. and Seidenfaden is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

    PNG
    media_image11.png
    163
    368
    media_image11.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al., or alternatively in further view of Aida et al. and Seidenfaden.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image12.png
    242
    353
    media_image12.png
    Greyscale
Hikmet et al.

    PNG
    media_image13.png
    287
    454
    media_image13.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.
As to claim 2, Raring et al. discloses (Fig. 32a) that the package is a surface mount device (SMD) package (Paragraph 367).
As to claim 3, Raring et al. discloses (Fig. 32a) that the package is146PATENT Attorney Docket No. 096019-1123547(103000US)a flat package (Fig. 32a, Paragraph 367).
	As to claim 4, Raring et al. discloses (Fig. 32a) that the package is hermetically sealed (Paragraph 367).
As to claim 6, Raring et al. discloses that the first wavelength from the laser device comprises a violet or blue color range (Paragraph 259), the second wavelength from the phosphor member comprises a yellow color range (Paragraph 259).
As to claim 7, Raring et al. discloses that the phosphor member 406 comprises a mixture of multiple phosphor materials configured to emit red, green, yellow, and/or blue color phosphor emission.  (Paragraph 259).
As to claim 8, Raring et al. discloses that the phosphor member 406 is comprised of a ceramic yttrium aluminum garnet (YAG) doped with Ce or a single crystal YAG doped with Ce or a powdered YAG comprising a binder material; wherein the phosphor member has an optical conversion efficiency of greater than 50 lumen per optical watt. (Paragraph 261).
As to claim 10, over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches (Raring et al. Fig. 32a, output of module would lead into fiber of Rousseau et al. fig. 4/5 and Yatsuda et al. Fig. 14) that the optical member (mounted on Raring et al. #504) is disposed between the phosphor member 502 and the input end of the fiber (Rousseau et al. Fig. 4/5, #502; Yatsuda et al. Fig. 14 #14), the optical member for capturing the white light emission as a Lambertian emission (see rejection in claim 1 in view of Hikmet et al.) with a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focusing white light emission into the fiber.
As to claim 18, Raring et al. discloses that the white light emission is comprised of brightness of at least 250 lumens. (Paragraph 278)
As to claim 22, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teach coupling to an optical fiber, but is Raring et al. is silent as to Applicant’s distributed light source disposed at a remote location and coupled to the fiber to receive the white light emission, the distributed light source comprising a length of leaky fiber to allow the white light emission to leak out substantially uniformly from entire outer surface of the leaky fiber or specifically from one side of the outer surface of the leaky fiber.
Bennett et al. teaches (Fig. 2C) a distributed light source 140 disposed at a remote location and coupled to the fiber 135 to receive a light emission, the distributed light source 140 comprising a length of leaky fiber (Paragraph 77) to allow the light emission to leak out substantially uniformly (Paragraph 80) from entire outer surface (Fig. 5A) of the leaky fiber or specifically from one side (Fig. 5B) of the outer surface of the leaky fiber 140.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the optical fiber connect to a leaky fiber in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. such as a compact lighting unit with high output into the devices of Bennett et al.
As to claim 33, Raring et al. discloses (Fig. 32a and corresponding parts of Figs. 25a and 31b) a laser-based fiber-delivered white automobile headlight (Paragraph 134) system comprising: one or more white light source modules, each comprising a package having a transparent lid member 504 for emitting a white light emission, each of the one or more white light modules comprising: a laser device (See Fig. 31b #503 for corresponding structure, Paragraphs 362, 367) comprising a gallium and nitrogen containing material (Fig. 25a #402 Paragraph 317) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a phosphor member 502 configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259) and disposed to allow the laser electromagnetic radiation being optically coupled to a primary surface of the phosphor member 502; an oblique angle of incidence configured between the laser electromagnetic radiation emitted from the laser device and the primary surface of the phosphor member 502, the beam of the laser electromagnetic radiation forming a spot greater than 5 micrometers on the primary surface of the phosphor member (Paragraphs 135 and 274, less than 50 or 100 microns), configured to convert at least a fraction of the laser electromagnetic radiation with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 259); a reflection mode (Paragraph 367) characterizing the phosphor member 502 with a white light emission (Paragraph 259 and 367) being generated from at least an interaction of the laser electromagnetic radiation with the phosphor emission emitted from the primary surface, the white light emission comprising of a mixture of wavelengths characterized by at least the second wavelength from the phosphor member 406 (Paragraph 259); one or more optical members (Paragraph 367 lens included directly in cap member 504) each configured to receive white light emission from the primary surface of a respective phosphor 502 member (Paragraph 259).   
Raring et al. discloses lens element (Paragraph 367 lens included directly in cap member 504 to shape direct or collimate the white light) and generally using an optical fiber (Paragraphs 357 and 499), but is silent as to Applicant’s fiber optical member to focus the light to the optical fiber.
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to input light from fluorescing element 2A (Paragraph 30) to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.
It is noted that the lenses 3, 7 of Rousseau et al. are two elements. 
However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be obvious to one having ordinary skill in the art at the time of the invention to make the single focusing lens in the element 504 of Raring et al. since the selection from among known suitable locations for a lens for its known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367) such as glass (Paragraph 367) and included lens member (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Suehiro et al. teaches (Fig. 5) the lens 9, 9A being mounted on transparent lid member 7 (Paragraph 74) in order to allow for forming the light emitting device 1 in rectangular shape that is the easiest form to mass produce and subsequently forming the lens 9, 9A to form at lower cost than using only glass material 6 in the shape of a lens.  (Paragraph 199)  Furthermore, Suehiro et al. teaches related embodiments where no lens shape is used (Fig. 3A) and where a different optical shape is used (Paragraph 200).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lid with an attached lens member in order to allow for mass producing at lower cost than using only the glass material in the shape of the lens, a s taught by Suehiro et al.  Furthermore, since the substantially same device with transparent lid member is taught to be used in a variety of embodiments, including no lens, lens and different shaped optics, one having ordinary skill in the art would also find it obvious to use the low cast transparent lid member product (as opposed to individually forming the desired shape on a single transparent lid) as its use allows for a variety of different products based on individual user requirements with only the change of a small element, namely the inclusion/exclusion and shape of the lens optic member.
Alternatively, should it be found that it is not obvious to modify the device in view of Suehiro et al., Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints, such as humidity resistance, acid resistance, alkali resistance (Paragraph 85), ease of forming the optical surface 28a (Paragraph 110) as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  Furthermore, Aida et al. teaches using substantially the same lid member 7 in different embodiments with either a flat second member 8 (Fig. 1), a simple lens second member 28 (Fig. 7) or a Fresnel lens second member 38 (Fig. 8).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to be used in common with embodiments that do not use a lens or element (such as depicted by Raring et al. Fig. 32a or Aida et al. Fig. 1) or using a different type of lens (such as depicted by Aida et al. Fig. 8).  Furthermore, since the rectangular shape is the easiest and lowest cost to mass produce, as previously discussed with respect to Suehiro et al. (Paragraph 199), it would be further obvious to include the transparent lid member in the rectangular shape as seen in Aida et al. with a subsequent lens shape in order for allow for easier and lower cost manufacturing process, as taught by Suehiro et al.
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-known in the art and it is well-known that a planoconvex lens can also serve as a focusing lens.
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90), but Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. or alternatively in further view of Aida et al. and Seidenfaden et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. or alternatively in further view of Aida et al. Seidenfaden et al., is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. or alternatively in further view of Aida et al. and Seidenfaden et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.
As to claim 34, Raring et al. discloses (Fig. 32a) that each of the one or more white light source modules comprise a surface mount device (SMD) type package with form factor < 60 mm (Paragraph 367).
Alternatively, Raring et al. further teaches (Paragraph 353) that the form factor of final packaging, e.g. the SMD of Fig. 32a, will depend on the application but in general making the smallest size package will be desired.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the SMD final package to be as small as possible, including less than a form factor of less than 60 mm since it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See also MPEP §2144.05(II).
As to claim 35, Raring et al. discloses (Fig. 32a) each of the one or more white light source modules comprises146PATENT Attorney Docket No. 096019-1123547(103000US)a flat package (Fig. 32a, Paragraph 367).
As to claims 37 and 39, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the light output is 1600 lumens or greater (Raring et al. Paragraph 278).  Furthermore Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the light output beam is configured to enter the optical fiber (Yatsuda Fig. 14), wherein the fiber size is 100 to 800 micrometers (Nakazato et al. Paragraph 127, or alternatively in view of Li et al. 0.5- 20 mm Paragraph 25).  Furthermore, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the fiber is made of glass (Yatsuda et al. Paragraph 95, Nakazato et al. Paragraph 124, and Li et al. Paragraph 122).  Since the fiber is in the specified range, the light output from the module should also be in this range, at least in the vicinity of the fiber.
Specifically, with respect to claim 37, since the range of Applicant’s claim of 0.333 mm to 0.625 mm (333 to 625 micrometers) overlaps with the prior art range of 100 to 800 micrometers, a prima facie case of obviousness is met.  See MPEP §2144.05.  Furthermore, it would be obvious to optimize within said range of 100 to 800 micrometers through routine experimentation since it is well-known that smaller fiber dimensions make it harder to align while bigger fiber dimensions increase the overall weight and material cost.
As to claim 38, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the one or more transport fibers comprises waveguides laid on a 2-dimensional substrate and/or optical fibers disposed in 3-dimensional space (Yatsuda et al. Fig. 1, #76 disposed in 3 dimensional space).
As to claim 40, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches the one or more optical members are configured to receive the white light emission as a Lambertian emission within a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focus the white light emission into the first ends of the one or more transport fibers with a coupling efficiency of greater than 20% (40 to 95% see rejection of claim 33)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Rousseau et al. (US PGPub 2018/0266658 A1, hereinafter Rousseau ‘658).
As to claim 5, Raring et al. teaches one laser diode 402 that has white light of more than 2000 lumens (Paragraph 217), but Raring et al. is silent as to Applicant’s claimed multiple laser diodes.
Rousseau ‘658 teaches (Fig. 2A) including a plurality of laser diodes allows for the light output to be increased (Paragraph 17).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include multiple laser diodes in order to increase the light output as taught by Rousseau ‘658.  Furthermore, as seen in the rejection of claim 1, the modification in view of Bennett or alternatively in further view of  English et al. and Hikmet et al. and Li et al. allows for the coupling of greater than 20% of the light into the fiber.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Ellens et al. (US PGPub 2003/0094893 A1).
As to claim 9, Raring et al. discloses that the phosphor is a ceramic plate (Paragraph 434), Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s specific phosphors.
Ellens et al. teaches (Fig. 1a) using the phosphor member as Lanthanum Silicon Nitride compound (Paragraph 29 and 37) and Lanthanum aluminum Silicon Nitrogen Oxide compound (Paragraph 41 and 53) containing Ce3+ ions atomic concentration ranging from 0.01% to 10% (Paragraph 58) in order to allow the light output to be constant at different operating temperatures, have good color rendering and high output (Paragraph 4).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to use the phosphor of Ellens et al. in order to achieve constant light output at differing operating temperatures, good coloring and high output, as taught by Ellens et al.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Davenport et al. (USPN 5,184,882 A) and Henson et al. (US PGPub 2004/0149998 A1).
As to claim 11, Raring et al. is silent as to Applicant’s lighthead module.
Yatsuda et al. teaches (Fig. 14) incorporating the light output from a laser 12 and wavelength conversion member 16 into an optical fiber 14, wherein one or more transport fibers 14 configured to have first ends to couple with the one or more white light source modules 12, 16, 18 to capture the white light emission (Paragraph 118) and transport the white light emission to second ends (Corresponding part of Fig. 1, ends of 76); and a headlight module 20 attached at a remote location and coupled with the second ends of the one or more transport fibers 76, the headlight module being configured to project the white light onto road (implicit in disclosure of vehicle headlight Paragraph 90).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device of Fig. 36 of Raring et al. to include an optical fiber that transports light from the light emitting device Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to the headlight module, as taught by Yatsuda et al., to which the white light it output in order to apply the advantages of the device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., such as a compact self-contained lighting device, in a headlight device.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the light head module 16 includes housing 20 that holds the fiber and lens 22 in order to focus the light into the desired headlight pattern (Col. 4, lines 43-48).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the lighthead module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to the numerical aperture and cone angle of the fiber.
Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, in the absence of an explicit teach by Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. of the particular optical fiber characteristics, one having ordinary skill in the art at the time the application was effectively filed would look to the prior art for suitable numerical aperture and cone angle characteristics and therefore find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Bauco et al. (US PGPub 2016/0327721 A1), or alternatively in further view of Hama et al. (US PGPub 2008/0089089 A1).
As to claim 12, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, but is silent as to the transmissivity of the optical fiber being greater than about 50% per meter.
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., one having ordinary skill in the art would look to the prior art for suitable optical fiber transmissivities and therefore find it obvious to use a fiber of transmissivity with attenuation of less than 0.5 dB per meter.  The Examiner notes that 0.5 dB loss is about 10.9% of power and therefore the transmissivity is greater than approximately 89% per meter.
Raring et al. does not explicitly state the material of the fiber being glass.
However, the fiber is taught to be glass by Bennett et al. (Paragraph 59), Yatsuda et al. (Paragraph 95), Nakazato et al. (Paragraph 124) and Li et al. (Paragraph 122).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber glass since it is taught as suitable by Bennett et al. and Yatsuda et al. and Nakazato et al. and/or Li et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to the recitation of multimode or single mode, since the fiber has to be either multimode or single mode, it will necessarily satisfy this limitation.
Alternatively, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. does not explicitly state the fibers to be single mode or multimode.
Hama et al. teaches optical fibers carrying laser light can be single mode or multimode glass, with multimode being preferable (Paragraphs 109, 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber either a single mode or a multimode since the selection from among known suitable types of fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 13, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to the transmissivity of the optical fiber being greater than about 50% per meter.
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., one having ordinary skill in the art would look to the prior art for suitable optical fiber transmissivities and therefore find it obvious to use a fiber of transmissivity with attenuation of less than 0.5 dB per meter.  The Examiner notes that 0.5 dB loss is about 10.9% of power and therefore the transmissivity is greater than approximately 89% per meter.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Bauco et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. does not explicitly state the material of the fiber being plastic.  
However, the fiber is taught to be synthetic resin by Yatsuda et al. (Paragraph 95) and Nakazato et al. (Paragraph 124).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber synthetic resin since it is taught as suitable by Yatsuda et al. and/or Nakazato et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  It is well-known that synthetic resins include at least some plastics and therefore, one having ordinary skill in the art would find it obvious to use suitable plastics.
Alternatively, Hama et al. teaches using plastic for the fiber (Paragraph 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber from plastic since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Aizawa (US PGPub 2014/0078764 A1).
As to claim 14, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s leaky fiber.
Aizawa teaches (Figs. 1 and 3) a vehicle clearance lamp with a leaky fiber 23 of a length to allow the light emission leaked from outer surface of the leaky fiber 23 through at least a portion 23c of the length of the fiber as a distributed light source (Paragraph 25).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber, as taught by Aizawa, in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to a clearance lamp in a vehicle.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Goto et al. (US PGPub 2010/0091515 A1).
As to clam 15, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, but is silent as to Applicant’s claimed lensed fiber configured to couple the white light emission to a remote destination without additional optics member.
Goto et al. teaches (Fig. 4) the fiber 5 being a lensed 31 fiber configured to couple the light emission to a remote destination, wherein the lens part 31 approximately collimates the light to provide more consistent light along the length of the pipe (Paragraph 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber input end a lensed fiber input end in order to provide more consistent light along the length of the pipe, as taught by Goto et al.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Kraft (US PGPub 2003/0147259 A1).
As to claim 16, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, is silent as to Applicant’s planar waveguide.
Kraft teaches (Figs. 1-3) using the optical fiber (light pipes) to provide light to a planar waveguide (Fig. 1, light emitting zone) on a flat planar substrate (Fig. 1A, mirror layer).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the light source Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to the light fiber and planar waveguide on flat planar substrate taught by Kraft in order to apply the advantages of high light output and compact lighting structure to the light emitting flat panel of Kraft.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Brukilacchio (US PGPub 2011/0001431 A1).
As to claim 17, Raring et al. generally discloses electronic connection for the laser device (Paragraph 186, connected to driver), driver elements (Paragraph 186), sensors (Paragraph 396), but is silent as to Applicant’s electronic board.
Brukilacchio teaches (Fig. 3) the support member comprises an electronic board 104 (Paragraphs 9 and 55) providing electrical connections for the light source device (Paragraph 10), a driver (Paragraph 10 drive components) for modulating the beam of the light source emission, and one or more sensors including thermistors 304 and photodetectors 210 in order to provide compact electronics (Paragraph 10) with the ability to allow for feedback control (Paragraph 6).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the electrical connections, to the light source, drive elements and sensors on an electronic board in order to provide compact electronics and the ability to allow feedback control, as taught by Brukilacchio.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Hikmet et al. (US PGPub 2019/0242535 A1, hereinafter Hikmet ‘535).
As to claim 19, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  teaches of the white light system, wherein the laser device is coupled to the fiber (Raring et al. Paragraph 199, output light includes laser, which is then output into the fiber as modified in rejection of claim 1), as applied to claim 1 above, but is silent as to Applicant’s enclosure, base, leaky fiber.
Hikmet ‘535 teaches (Fig. 1) a distributed light source comprising a base component (combination of 11, 12) holding a light source 6, and an enclosure 9 component containing a leaky fiber 2 of a certain length with an input end coupled to an output of the light source 6 to receive the light emission, the enclosure 9 component being coupled with the base component 11, 12, the base component 11, 12 further holding an AC-to-DC converter 7 (Paragraph 74) inside to couple with the light source 6 and having an electrical connection feature 12 at outer surface of the base component 11,12.
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to incorporate the laser light source into the device of Hikmet ‘535 in order to achieve the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 19 above, and further in view of Genier et al. (US PGPub 2015/0131306 A1), or alternatively in further view of Aliberti (US PGPub 2012/0224374 A1).
As to claim 20, over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535, or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 19 above, but is silent as to Applicant’s fiber leaking the white light emission substantially uniformly form an entire outer surface of the leaker fiber or specifically from one side of the outer surface of the leaky fiber.
Genier teaches (Figs. 1A and 9) a distributed light source comprising a base component 910 holding a light source 930, and an enclosure 920 component containing a leaky fiber 500 of a certain length with an input end coupled to an output of the light source 930 (Paragraph 64) to receive the light emission, the enclosure 920 component being coupled with the base component 910, the base component 910 further holding electronics (not drawn, Paragraph 62) to electrically couple power from a socket in which the base is inserted into to the light source (Paragraph 62), wherein the leaky fiber is configured to leak out the white light emission substantially uniformly from entire outer surface (Genier Fig. 1A, scattering implicitly disclosed to be uniform due to uniform disposition of scattering elements 106) or specifically from one side of the outer surface (Paragraph 42, angular distribution).  
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to incorporate the laser light source into the device of Genier in order to achieve the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., such as compact and high light output light source in the device of Genier.
As to the electrical connection feature at the outer surface of the base component, Genier Fig. 9 depicts the well-known screw in base for a light bulb.  The Examiner takes official notice that it is well-known in the art to use such a screw thread to provide the electrical contact for the light bulb and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the screw-in part the electrical contact on the outer surface of the base since the selection from among known suitable electrical connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Aliberti teaches (Fig. 1) teaches using the screw threads 128 as part of the electrical contacts on the outer surface of base 120 (Paragraph 22).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the screw-in part the electrical contact on the outer surface of the base, as taught by Aliberti, since the selection from among known suitable electrical connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  as applied to claim 1 above, and further in view of Hikmet ‘525 and Hashimoto et al. (US PGPub 2004/0213317 A1) and Tan et al. (USPN 10,551,542 B2) and Cheng (US PGPub 2019/0235182 A1), or alternatively in further view of Nagafuji et al. (US PGPub 2012/0205825 A1).
As to claim 21, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  teaches of the white light system, wherein the laser device is coupled to the fiber (Raring et al. Paragraph 199, output light includes laser, which is then output into the fiber as modified in rejection of claim 1), as applied to claim 1 above, but is silent as to Applicant’s enclosure, base, leaky fiber.
Hikmet ‘535 teaches (Fig. 1) a distributed light source comprising a base component (combination of 11, 12) holding a light source 6, further holding an AC-to-DC converter 7 (Paragraph 74) inside to couple with the light source 6 and having an electrical connection feature 12 at outer surface of the base component 11,12.
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to incorporate the laser light source into the device of Hikmet ‘535 in order to achieve the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535, or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. teaches the light source being connected to the fiber, but is silent as to the exact connection.
Hashimoto et al. teaches (Fig. 9) connecting a light source package 37, 39 with optical fiber 25 being attached by enclosure 43 that holds the fiber 25.
Therefore, one having ordinary kill in the art at the time of the invention to include a holder that holds the fiber in order to achieve connection between the light source package and the fiber, as taught by Hashimoto et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Hashimoto et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. teaches the holder, but is silent as to the holder being conical.
Tan et al. teaches (Fig. 4A) including holder with conical shape in order to provide strain relief from the fiber to prevent breaking, pulling or bending of the fiber (Col. 11, lines 32-40).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the enclosure conical since it is taught as a suitable shape for providing strain relief, as taught by Tan et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Hashimoto et al. and Tan et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. teaches the conical enclosure, but is silent as to the enclosure being non-transparent.
Cheng teaches (Fig. 1) the strain relief being a boot that is colored to provide for easy identification and organization (Paragraph 46).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the enclosure be colored in order to provide for easy identification and organization, as taught by Cheng.
Alternatively, even though it is colored, the enclosure is not explicitly taught to be non-transparent.
However, Nagafuji et al. teaches (Fig. 1) boot 3 to be opaque.
Therefore, it would be obvious to one having ordinary skill in the art to make the enclosure opaque, since the selection from among known suitable appearances for the enclosure for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of Brukilacchio and McKenzie et al. (US PGPub 2011/0204408 A1).
As to claim 36, Raring et al. generally discloses electronic connection for the laser device (Paragraph 128, connected to driver), driver elements (Paragraph 128), sensors (Paragraph 275), but is silent as to Applicant’s electronic board.
Brukilacchio teaches (Fig. 3) a further support member comprising an electronic board 104 (Paragraphs 9 and 55) providing electrical connections for the light source device (Paragraph 10), a driver (Paragraph 10 drive components) for modulating the light source emission, and one or more sensors including thermistors 304 and photodetectors 210 in order to provide compact electronics (Paragraph 10) with the ability to allow for feedback control (Paragraph 6).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to include the electrical connections, to the light source, drive elements and sensors on an electronic board in order to provide compact electronics and the ability to allow feedback control, as taught by Brukilacchio.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Brukilacchio or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches using a metal core printed circuit board 104 (Brukilacchio Paragraph 9) integrated with heat sink 108, but is silent as to the thermal impedance of the circuit board.
McKenzie et al. teaches (Fig. 5) using the metal core circuit board (Paragraphs 11) with laser diode (Paragraph 38) to have thermal impedance (thermal resistance of less than 1.5 K/W (Paragraph 41) in order to rapidly conduct heat to the heat sink (Paragraph 40).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the PCB have less than 1.5 K/W thermal impedance in order to rapidly conduct heat to the heat sink, as taught by McKenzie et al.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of Davenport et al. and Yu et al. (USPN 4,878,161 A) and Henson et al.
As to claim 41, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s lens, reflectors or diffusers that collimate and shape the light.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the light head module 16 includes housing 20 that holds the fiber and lens 22 in order to focus the light into the desired headlight pattern (Col. 4, lines 43-48).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the lighthead module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s vertical divergency of +-5 degrees and horizontal divergency of +- 10 degrees.
Yu et al. teaches headlight with horizontal divergency of about 15 degrees and vertical divergency of about 4 degrees. (Paragraph 35).
Therefore, in the absence of an explicit teaching of the light divergencies of the headlight beam, one having ordinary skill in the art would look to the prior art for suitable divergencies and therefore find it obvious to use the optics to shape the beam to have horizontal divergency of about 15 degrees and vertical divergency of about 4 degrees in order to have a headlight beam that conforms to suitable headlight distributions, as taught by Yu et al.  Even though Yu et al. recites about 15 degrees and about 4 degrees, where the general conditions of a claim are disclosed in the prior art , it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP §2144.05(II)(A).  Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to find the workable ranges of divergency in the horizontal directions, using the teachings of Yu et al. of about 15 degrees horizontal divergency and about 4 degrees vertical divergency and therefore it would be obvious to use Applicant’s claimed 10 degrees horizontal divergency and 5 degrees vertical divergency since it amounts to finding the workable range through routine experimentation.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s numerical aperture and cone angle of the fiber.
Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, in the absence of an explicit teach by Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. of the particular optical fiber characteristics, one having ordinary skill in the art at the time the application was effectively filed would look to the prior art for suitable numerical aperture and cone angle characteristics and therefore find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 41 above, and further in view of Kishimoto et al. (US PGPub 2011/0148280 A1) or alternatively in further view of Doi et al. (USPN 5,208,307 A).
As to claim 42, Raring et al. teaches that the headlight module is configured to output the shaped white light emission with a luminous flux of greater than 150 lumens (Paragraph 217, 10,000 lumens), and Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the coupling efficiency is 40 to 95% (see rejection of claim 33) but is silent as to the optical efficiency between the light source and the road being greater than 35%.
Kishimoto et al. teaches (Fig. 6) that the light transmittance of the downstream optical system 9, 12 is 70% (Paragraph 92).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to have light transmittance of 70% between the optical fiber and the road, as taught by Kishimoto et al., in order to have as much light use efficiency as possible.
While Kishimoto et al. is discussing the efficiency of the optical system between the headlamp and the output, it only cites elements 9 and 12 as being part of the optical system with 70% and leaves out optional lens 14.  (Paragraph 92).  However, one having ordinary skill in the art would recognize that since Kishimoto et al. is discussing the reduction in output by the downstream optical elements that the 70% applies to all the downstream elements, including lens 14.
Alternatively, Doi et al. teaches a headlight lens material (Col. 3, lines 43-47) with the lens transmittance of not less than 85 or 95% (Col. 3, lines 54-55).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed, to make the lens from lens transmittance of not less than 85 or 95%, as taught by Doi et al. in order to maximize light use efficiency.
Therefore, since the light to fiber coupling efficiency is 40-95% as taught by Bennett et al. and the downstream light efficiency is 70% as taught by Kishimoto et al. and the lens efficiency is 85 to 95% efficiency as taught by Doi et al., the total light to road efficiency will be in the range of 28-67% (not including Doi et al.) or 24-63% (including Doi et al.).  Since these ranges overlap with Applicant’s claimed range of greater than 35%, a prima facie case of obviousness is established.  See MPEP §2144.05(I).  Furthermore, it would be obvious to use the optical elements such that they fall in the greater efficiency end of the range and therefore to be on the higher end of the prior art range in order to increase light use efficiency.
It is noted that the lumens recited in claim 42 appear to be referring to the output of the headlight as a whole, not just the white light emitter.  However, since Raring et al. discloses lumen output in excess of 10,000 lumens, even the lowest efficiency discussed above of 24% would still result in headlight lumen output of 2,400 lumens, which satisfies Applicant’s claimed range.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. and Doi et al. as applied to claim 42 above, and further in view and Marinelli et al. (USPN 5,890,796 A), or alternatively in further view of Nakazato (US PGPub 2016/0159273 A1, hereinafter Nakazato ‘421) and Annen et al. (US PGPub 2016/0084451 A1) and  Rice (US PGPub 2004/0213016 A1)
As to claim 43, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. and Doi et al. teaches a package (Davenport Figs. 1 and 4, #16, 20) in the headlight module, with the large element being the lens 22, but Raring et al. is silent as to the form factor of a package in the headlight module.
Nakazato et al. teaches (Fig. 23) lens 72 that accepts light from optical fiber 18 wherein the lens diameter is 0.6 cm.  
Therefore, in the absence of an explicit teaching of the sizing of the package, one having ordinary skill in the art would look to the prior art for suitable approximate sizes and therefore find it obvious to use lenses on the order of 0.6 cm in the package.  Even though the package has housing material, it would be obvious to make it small in size and therefore also on the order of 0.6 cm in form factor in order to make the device as compact as possible.  As seen in MPEP §2144.04 (IV)(A), changes in size are generally within the abilities of one having ordinary skill in the art.  Therefore, even if the package is not less than 1 cm in form factor, since it is on the same order of size, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to change the size to make it smaller in order to miniaturize the device.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. and Doi et al. teaches that the light source is remote from the headlight portion of the device (Yatsuda et al. Fig. 1), but does not explicitly recite that the package is at a location with greater than 100ºC and the laser device is at a location of less than 85ºC.
Alternatively, Nakazato ‘421 teaches (Figs. 1A, 1B and 2) a plurality of headlight modules S1, M1, 10 grouped together in a headlight of a vehicle wherein the light is provided from a remote light source 32 via light guiding member 60.
Furthermore, Annen et al. teaches (Fig. 2) a similar module 14A wherein the rod lens 3 has diameter of 1 mm.  (Paragraph 55)
Therefore, one having ordinary skill in the art would recognize that the headlight modules can be of size that would generally accommodate 1 mm elements and further, as discussed above, it would be desirable to make the size smaller in order to make the device more compact.  Furthermore, as seen in MPEP §2144.04 (IV)(A), changes in size are generally within the abilities of one having ordinary skill in the art.  Therefore, even if the package is not less than 1 cm in form factor, since it is on the same order of size, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to change the size to make it smaller in order to miniaturize the device.
Marinelli et al. teaches that because a laser is contained in a remote light source, design constraints due to thermal considerations may be eliminated.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed that since the systems are at least somewhat thermally isolated that they can be at different temperatures.  The limitation of the package being at greater than 100ºC and the laser device is at a location of less than 85ºC is an intended use of the device and only limits the structure insofar as the device is capable of being used in the recited fashion.  Since the package and light source at least thermally separated, the devices can be used at different temperatures, for example with a thermal gradient caused by other lighting devices located in the headlamp region or heat from the engine compartment.  
Alternatively, Rice teaches (Fig. 2) cooling the light source 202 with a heat pipe (Paragraph 15).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to add a heat pipe to the laser light source heat sink in order to cool the light source to maintain it at a desired temperature.  Therefore, even when the package location reaches higher temperature, the lighting device would still be capable of being cooled to lower temperature.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Brukilacchio and McKenzie et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of as applied to claim 36 above and further view of Raring et al. (US PGPub 2017/0051884, hereinafter Raring ‘884) or alternatively, in further in view of Cantin et al. (US PGPub 2007/0228262 A1), as evidenced by Villeneuve et al. (US PGPub 2017/0153319 A1).
As to claim 44, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Brukilacchio and McKenzie et al. or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches the driver, as seen in the rejection of claim 36, but is silent as to using the driver to provide modulations for the laser emissions for LiFi or LiDAR remote sensing.
However Raring ‘884 teaches using the laser and phosphor device in LIDAR applications. (Paragraph 134)
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the lighting device be used in LIDAR.  Since it is well-known in the art that LIDAR uses modulations of laser emissions to ascertain the distance of objects, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the driver drive the light source with modulations in the laser emissions in order to allow the device to function as a LiDAR, as motivated by Raring ‘884.
Alternatively, Raring ‘884 does not explicitly recite the combination of the function of headlight and LiDAR.  
However, Cantin et al. teaches Fig. 1 using light from a headlight light source 12 (Paragraph 19), driving the headlight 12 with driver 14 to be modulated, such as pulsing the light emission to therefore ascertain the distance from an object (Paragraph 30).
	Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the applied prior art to drive the headlight also with modulation in order to also allow the function of object distance detection, as taught by Cantin et al.  
	As to the modified device being LiDar, Cantin et al. does not explicitly state that the process is LiDAR.  However, as seen in Villeneuve et al. the LIDAR system uses a laser 110 to pulse or otherwise modulate the light (Paragraph 49) and then detecting the reflection from said light and analyzing it to ascertain the distance/range to the object (Paragraph 51).  Therefore, it can be seen that the primary difference between Cantin et al. and the LIDAR system of Villeneuve is merely that the light source is a laser.  However, since the modified device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Suehiro et al. and Nakazato et al. and Bennett et al. and Brukilacchio and McKenzie et al. and Raring ‘884 and Cantin et al., or alternatively in further view of Aida et al. and Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. uses a laser and also is recognized to be usable in a LIDAR system, the modified device therefore satisfies the limitation of LIDAR. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875                        

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875